Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed with AFCP2.0 request on 02/17/2021:
Claims 1-20 have been examined.
Claims 1, 3, 14 and 19 have been amended by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Hijikata (Pub. No.: US 2008/0300768A1) taken either individually or in combination with other prior art of Kim (Pub. No.: US 2018/0093668A1), Pursifull (Pub. No.: US 2015/0336583A1) and Qiqing (Pub. No.: CN 101191425A), who describe a storage unit provided in an engine control device that stores three kinds of mode maps having different engine output characteristics; one of the mode maps selected in accordance with the driving conditions, and a target torque is set by referring to the selected mode map using an engine speed and an accelerator opening -degree as parameters; a throttle opening-degree signal corresponding to the target torque output to a throttle actuator, and an operation of opening or closing the throttle valve that is performed in response to the throttle opening-degree signal.

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Morimoto (Pub. No.: US 2015/0291031A1) taken either individually or in combination with other prior art of Hayakawa (Pub. No.: US 2015/0284000A1), Nakakita (US Pat. No.: 6161518), Pakko (Pub. No.: US 2017/0138283A1) and Kozak (Pub. No.: US 2017/0102700A1), who describe, based on a parking frame certainty degree indicative of a degree of certainty about a presence is 

In regards to claims 1-20, Hijikata (Pub. No.: US 2008/0300768A1) and Morimoto (Pub. No.: US 2015/0291031A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
determining that the vehicle has entered into an area defined by an adjustable boundary/boundary of the adjustable geo-fence and adjusting a control mapping of an acceleration control of the vehicle in response to determining the vehicle has entered into the area defined by the adjustable boundary/boundary of the adjustable geo-fence,
where adjusting the control mapping of the acceleration control in response to determining the vehicle has entered into the area defined by the adjustable boundary/ boundary of the adjustable geo-fence includes adjusting a rate of acceleration of the vehicle for a given acceleration control input, 
where the adjustable boundary/boundary of the adjustable geo-fence is adjusted responsive to a comparison between a boundary adjustment parameter and a boundary adjustment threshold.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662